                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                TEXARKANA DIVISION

 CODY S. HOWARD                                                                      PLAINTIFF

 v.                                   Civil No. 4:18-CV-04126

 OFFICER ROGERS, et. al.                                                         DEFENDANTS


                                            ORDER

       This is a civil rights action filed by the Plaintiff pursuant to 42 U.S.C. § 1983. Plaintiff

proceeds pro se and in forma pauperis. Currently before the Court is Plaintiff’s Motion to Amend

his Complaint and Motion to Compel. (ECF Nos. 22, 25).

       In his Motion to Amend, Plaintiff requests leave to state a specific amount of money in

damages, rather than simply requesting compensatory and punitive damages. He also seeks leave

to add language indicating the Court may award any relief it sees fit. (ECF No. 25). Thus, he

actually seeks to supplement his Complaint rather than provide a full Amendment. Plaintiff’s

Motion to Supplement his Complaint to add these clarifications (ECF No. 25) is GRANTED.

       In his Motion to Compel, Plaintiff indicates he has twice asked Defendants to provide a

copy of his Grievance #2,958,730 and the video footage of the R&D book-in area on May 12,

2018, from 11:00 am to 1:00 pm. (ECF No. 22). Plaintiff does not describe why he requests these

items. Defendants responded, stating they have provided Plaintiff with copies of his grievances,

including Grievance #2,958,730. (ECF No. 23 at 1). Copies of his grievances, including

Grievance #2,958,730 were provided to the Court as evidence of grievances provided to Plaintiff.

(ECF No. 23-1). They further state that the video requested does not exist and have so advised

Plaintiff. ((ECF No. 23 at 1). Thus, Plaintiff has been provided with the grievance he requested,




                                                1
and the video he requested does not exist. As the Court cannot order production of a video which

does not exist, Plaintiff’s Motion to Compel (ECF No. 22) is DENIED.


       IT IS SO ORDERED this 24th day of April 2019.

                                                   /s/   Barry A. Bryant
                                                   HON. BARRY A. BRYANT
                                                   UNITED STATES MAGISTRATE JUDGE




                                               2
